







THE SECURITIES REPRESENTED BY THIS WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT FOR
THE HOLDER'S OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH
ANY DISTRIBUTION OF THE SECURITIES.  NEITHER THESE SECURITIES NOR THE SECURITIES
INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


 
 
COMMON STOCK PURCHASE WARRANT
Void after __________, 201__


Warrant to Purchase 55,555 Shares
of Common Stock, $0.001 par value
of Encore Brands, Inc.
Dated __________, 20__


ENCORE BRANDS, INC.


This is to Certify That, FOR VALUE RECEIVED,


Peter Staddon


 (the "Holder") is entitled to purchase, subject to the provisions hereof, from
Encore Brands, Inc., a Nevada corporation (the "Company"), but not later than
5:00 p.m., California time, on _______________, 20__ (or, if such date is not a
Business Day in Los Angeles, California, then on the next succeeding day which
shall be a Business Day), 55,555 shares of common stock, $0.001 par value, of
the Company (the "Common Stock") at an exercise price of $0.45 per share,
subject to adjustment as to number of shares and purchase price as set forth in
Section 6 below.  The exercise price of a share of Common Stock in effect at any
time and as adjusted from time to time is hereinafter sometimes referred to as
the "Exercise Price".  For purposes of this Warrant, a "Business Day" shall mean
any day other than a Saturday, a Sunday or a day on which banking institutions
in New York, New York, or in Los Angeles, California, are authorized by law or
regulation to close.


The shares of Common Stock issuable upon exercise of the Warrants are sometimes
herein called the "Warrant Stock."

 
 

--------------------------------------------------------------------------------

 
Common Stock Purchase Warrant
Page 2 of 8



   1.           Exercise of Warrant.  This Warrant may be exercised in whole or
in part at any time and from time to time by presentation and surrender hereof
to the Company at its principal office with the Purchase Form annexed hereto
duly executed and accompanied by payment of the Exercise Price in immediately
available funds for the number of shares specified in such form.  If this
Warrant is exercised in part only, the Company shall, upon surrender of this
Warrant for cancellation, execute and deliver a new Warrant evidencing the right
of the Holder to purchase the balance of the shares purchasable hereunder.  Upon
receipt by the Company of this Warrant at the office of the Company, in proper
form for exercise, accompanied by payment of the Exercise Price, the Holder
shall be deemed to be the holder of record of the shares of Common Stock
issuable upon such exercise, notwithstanding that certificates representing such
shares of Common Stock shall not then be actually delivered to the Holder.  The
issuance of certificates for shares of Common Stock upon the exercise of this
Warrant shall be made without charge to the Holder for any issuance tax in
respect thereof (with the exception of any federal or state income taxes
applicable thereto), all such taxes to be paid by the Company, it being
understood however that the Holder shall be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than that of the Holder.  The Company will at no
time close its transfer books against the transfer of this Warrant or the
issuance of any shares of Common Stock issuable upon the exercise of this
Warrant in any manner which interferes with the timely exercise of this Warrant.


2.           Intentionally Omitted.


3.           Reservation of Shares; Stock Fully Paid.  The Company agrees that
at all times there shall be authorized and reserved for issuance upon exercise
of this Warrant such number of shares of its Common Stock as shall be required
for issuance or delivery upon exercise of this Warrant.  All shares which may be
issued upon exercise hereof will, upon issuance, and receipt of payment
therefor, be duly authorized, validly issued, fully paid and non-assessable.


4.           Fractional Shares.  This Warrant shall not be exercisable in such
manner as to require the issuance of fractional shares.  If, as a result of
adjustment in the Exercise Price or the number of shares of Common Stock to be
received upon exercise of this Warrant, fractional shares would be issuable, no
such fractional shares shall be issued.  In lieu thereof, the Company shall pay
the Holder an amount in cash equal to such fraction multiplied by the Fair
Market Value of a share of Common Stock.  The term "Fair Market Value" shall
mean, as of a particular date, the market price on such date.



 
 

--------------------------------------------------------------------------------

 
Common Stock Purchase Warrant PStaddon
Page 3 of 8

For purposes of this Warrant, the market price on any day shall be the last sale
price on such day on the trading market or exchange the Common Stock is trading
on, or, if the Common Stock is not then listed or admitted to trading on any
stock exchange or trading market, the average of the reported closing bid and
asked prices on such day in the over-the-counter market as quoted on the
Financial Industry Regulatory Authority Automated Quotation System or, if not so
quoted, then as furnished by any member of the Financial Industry Regulatory
Authority, Inc. selected by the Company.  If there shall be no over-the-counter
market for the Common Stock, then Fair Market Value shall be such amount, not
less than book value, as may be determined by the Board of Directors of the
Company.


5.           Rights of the Holder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.


6.           Adjustment of Exercise Price and Number of Shares.  The number and
kind of securities purchasable upon the exercise or exchange of this Warrant and
the Exercise Price shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:


A.           Adjustment for Change in Capital Stock.  If at any time after the
date hereof, the Company:


 
1.
pays a dividend or makes a distribution on its Common Stock in shares of its
Common Stock;



 
2.
subdivides its outstanding shares of Common Stock into a greater number of
shares;



 
3.
combines its outstanding shares of Common Stock into a smaller number of shares;



 
4.
makes a distribution on its Common Stock in shares of its capital stock other
than Common Stock; or



 
5.
issues by reclassification of its Common Stock any shares of its capital stock;



then the Exercise Price in effect immediately prior to such action shall be
adjusted so that the Holder may receive, upon exercise or exchange of this
Warrant and payment of the same aggregate consideration, the number of shares of
capital stock of the Company which the Holder would have owned immediately
following such action if the Holder had exercised or exchanged the Warrant
immediately prior to such action.

 
 

--------------------------------------------------------------------------------

 
Common Stock Purchase Warrant PStaddon
Page 4 of 8



The adjustment shall become effective immediately after the record date in the
case of a dividend or distribution and immediately after the effective date in
the case of a subdivision, combination or reclassification.


B.           Adjustment for Other Distributions.  If at any time after the date
hereof, the Company distributes to all holders of its Common Stock any of its
assets or debt securities, the Exercise Price following the record date shall be
adjusted in accordance with the following formula:


E'= E     x  M-F
M
where:
E'   =      the adjusted Exercise Price.
E    =      the Exercise Price immediately prior to the adjustment.
M  =      the current market price (as defined in Section 4 above) per share of
Common Stock on the record date of the distribution.

F    =      the aggregate fair market value (as conclusively determined by the
Board of Directors of the Company) on the record date of the assets or debt
securities to be distributed divided by the number of outstanding shares of
Common Stock.



The adjustment shall be made successively whenever any such distribution is made
and shall become effective immediately after the record date for the
determination of shareholders entitled to receive the distribution.  In the
event that such distribution is not actually made, the Exercise Price shall
again be adjusted to the Exercise Price as determined without giving effect to
the calculation provided hereby.  In no event shall the Exercise Price be
adjusted to an amount less than zero.


In addition to the foregoing, the number of shares of capital stock of the
Company which the holder is entitled to receive upon exercise of their Warrant
shall be appropriately and equitably adjusted as determined by the Company’s
Board of Directors to make appropriate provision for any adjustments in the
Exercise price made on account of the foregoing


This subsection does not apply to cash dividends or cash distributions paid out
of consolidated current or retained earnings as shown on the books of the
Company and paid in the ordinary course of business.



 
 

--------------------------------------------------------------------------------

 
Common Stock Purchase Warrant PStaddon
Page 5 of 8

C.           Deferral of Issuance or Payment. In any case in which an event
covered by this Section 6 shall require that an adjustment in the Exercise Price
be made effective as of a record date, the Company may elect to defer making
such adjustment until the occurrence of such event.  If the Company so defers
making any such adjustment and if this Warrant is exercised after such record
date but before the occurrence of such event, the shares of Common Stock and
other capital stock of the Company, if any, issuable upon such exercise, had
such adjustment been made as of the record date, over and above the shares of
Common Stock or other capital stock of the Company, if any, issuable upon such
exercise on the basis of the Exercise Price as unadjusted, shall be issued
promptly following the occurrence of such event and the Company shall pay to the
Holder by check any amount in lieu of the issuance of fractional shares pursuant
to Section 4.


D.           When No Adjustment Required.  No adjustment need be made for a
change in the par value or no par value of the Common Stock.


E.           Statement of Adjustments.  Whenever the Exercise Price and number
of shares of Common Stock purchasable hereunder is required to be adjusted as
provided herein, the Company shall promptly prepare a certificate signed by its
President, Chief Executive Officer, Chief Financial Officer,  or any Vice
President and its Treasurer or Assistant Treasurer, setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated (including a description
hereunder), and the Exercise Price and number of shares of Common Stock
purchasable hereunder after giving effect to such adjustment, and shall promptly
cause copies of such certificates to be mailed to the Holder.


F.           No Adjustment Upon Exercise of Warrants.  No adjustments shall be
made under any Section herein in connection with the issuance of Warrant Stock
upon exercise or exchange of the Warrants.


G.           No Adjustment for Small Amounts.  Anything herein to the contrary
notwithstanding, no adjustment of the Exercise Price shall be made if the amount
of such adjustment shall be less than $.05 per share, but in such case, any
adjustment that would otherwise be required then to be made shall be carried
forward and shall be made at the time and together with the next subsequent
adjustment which, together with any adjustment so carried forward, shall amount
to $.05 per share or more.


H.           Common Stock Defined.  Whenever reference is made in Section 6.A to
the issue of shares of Common Stock, the term "Common Stock" shall include any
equity securities of any class of the Company hereinafter authorized which shall
not be limited to a fixed sum or percentage in respect of the right of the
holders thereof to participate in dividends or distributions of assets upon the
voluntary or involuntary liquidation, dissolution or winding up of the
Company.  Subject to the provisions of Section 8 hereof, however, shares
issuable upon exercise or exchange hereof shall include only shares of the class
designated as Common Stock of the Company as of the date hereof or shares of any
class or classes resulting from any reclassification or reclassifications
thereof or as a result of any corporate reorganization as provided for in
Section 8 hereof.

 
 

--------------------------------------------------------------------------------

 
Common Stock Purchase Warrant PStaddon
Page 6 of 8





7.           Notice to Warrant Holders.  So long as this Warrant shall be
outstanding, (i) if the Company shall pay any dividend or make any distribution
upon its Common Stock, or (ii) if the Company shall offer to the holders of
Common Stock for subscription or purchase by them any shares of stock or
securities of any class or any other rights, or (iii) if any capital
reorganization of the Company, reclassification of the capital stock of the
Company, consolidation or merger of the Company with or into another
corporation, or any conveyance of all or substantially all of the assets of the
Company, or voluntary or involuntary dissolution or liquidation of the Company
shall be effected, then, in any such case, the Company shall cause to be mailed
to the Holder, at least thirty (30) days prior to the date specified in (x) or
(y) below, as the case may be, a notice containing a brief description of the
proposed action and stating the date on which (x) a record is to be taken for
the purpose of such dividend, distribution or rights, or (y) such
reclassification, reorganization, consolidation, merger, conveyance, dissolution
or liquidation is to take place and the date, if any is to be fixed, as of which
the holders of Common Stock of record shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reclassification, reorganization, consolidation, merger, conveyance, dissolution
or liquidation.


8.           Reclassification, Reorganization, Consolidation or Merger.  In the
event of any reclassification, capital reorganization or other change of
outstanding shares of Common Stock of the Company (other than a subdivision or
combination of the outstanding Common Stock and other than a change in the par
value of the Common Stock) or in the event of any consolidation or merger of the
Company with or into another corporation (other than a merger in which merger
the Company is the continuing corporation and that does not result in any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the class issuable upon exercise or exchange of this Warrant)
or in the event of any sale, lease, transfer or conveyance to another
corporation of the property and assets of the Company as an entirety or
substantially as an entirety, the Company shall, as a condition precedent to
such transaction, cause effective provisions to be made so that the Holder shall
have the right thereafter, by exercising this Warrant, to purchase the kind and
amount of shares of stock and other securities and property (including cash)
receivable upon such reclassification, capital reorganization and other change,
consolidation, merger, sale or conveyance by a holder of the number of shares of
Common Stock that might have been received upon exercise or exchange of this
Warrant immediately prior to such reclassification, capital reorganization,
change, consolidation, merger, sale or conveyance.  Any such provision shall
include provisions for adjustments in respect of such shares of stock and other
securities and property that shall be as nearly equivalent as may be practicable
to the adjustments provided for in this Warrant.  The foregoing provisions of
this Section 8 shall similarly apply to successive reclassifications, capital
reorganizations and changes of shares of Common Stock and to successive
consolidations, mergers, sales or conveyances.  In the event that in connection
with any such capital reorganization or classification, consolidation, merger,
sale or conveyance, additional shares of Common Stock shall be issued in
exchange, conversion, substitution or payment, in whole or in part, for, or of,
a security of the Company other than Common Stock, any such issue shall be
treated as an issue of Common Stock covered by the provisions of Section 6.A
hereof.

 
 

--------------------------------------------------------------------------------

 
Common Stock Purchase Warrant PStaddon
Page 7 of 8



9.           Certain Obligations of the Company.  The Company agrees that it
will not increase the par value of the shares of Warrant Stock issuable upon
exercise of this Warrant above the prevailing and currently applicable Exercise
Price hereunder, and that before taking any action that would cause an
adjustment reducing the prevailing and current applicable Exercise Price
hereunder below the then par value of the Warrant Stock at the time issuable
upon exercise of this Warrant, the Company will take such corporate action, as
in the opinion of its counsel, may be necessary in order that the Company may
validly issue fully paid, nonassessable shares of such Warrant Stock.  The
Company will maintain an office or agency where presentations and demands to or
upon the Company in respect of this Warrant may be made and will give notice in
writing to the registered holders of the then outstanding Warrants, at their
addresses as shown on the books of the Company, of each change of location
thereof.


10.           Determination by Board of Directors.  All determinations by the
Board of Directors of the Company under the provisions of this Warrant will be
made in good faith with due regard to the interest of the Holder and in
accordance with sound financial practices.


11.           Notice.  All notices to the Holder shall be in writing, and all
notices and certificates given to the Holder shall be sent registered or
certified mail, return receipt requested, to such Holder at his address
appearing on the records of the Company.


12.           Replacement of Lost, Stolen, Destroyed or Mutilated
Warrants.  Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon delivery of any indemnity bond in such
reasonable amount as the Company may determine in the case of any such
mutilation, upon the surrender of such Warrant for cancellation, the Company at
its expense, will execute and deliver, in lieu of such lost, stolen, destroyed
or mutilated Warrant, a new Warrant of like tenor.


13.           Number and Gender.  Whenever the singular number is used herein,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate.


14.           Applicable Law.  This Warrant shall be governed by, and construed
in accordance with, the laws of the State of California, without regard to its
conflict of laws principles.
 
 
ENCORE BRANDS, INC.
 
By: /s/ Gareth West
Name: Gareth West
Title: Chairman and Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 
Common Stock Purchase Warrant PStaddon
Page 8 of 8



FORM OF ELECTION TO PURCHASE
 
To ENCORE BRANDS, INC.:
 
In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase  _____________ shares of
common stock ("Common Stock"), $0.001 par value per share, of ENCORE BRANDS,
INC. and encloses herewith $_____________ in cash, certified or official bank
check or checks or other immediately available funds, which sum represents the
Exercise Price (as defined in the Warrant) for the number of shares of Common
Stock to which this Form of Election to Purchase relates, together with any
applicable taxes payable by the undersigned pursuant to the Warrant.
 
The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name
of:_____________________________________________
 
 
PLEASE INSERT SOCIAL SECURITY OR
 
 
TAX IDENTIFICATION NUMBER
 
Signature:________________________
Name:___________________________
Address:__________________________
___________________________
Social Security or
Tax Identification Number:_____________























 
 

--------------------------------------------------------------------------------

 
